DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/16/2022 has been entered. Claims 1 – 4, 7 – 13, and 16 - 19 remain pending in the application. Applicant’s amendments have overcome each and every 35 USC § 112(b) rejection set forth in the nonfinal rejection mailed 05/18/2022.

Response to Arguments
	With respect to applicant’s argument that the 35 USC § 101 rejections for dependent claims 2 – 8, 10 – 16 and 18 – 20 were improper, examiner agrees. As such the 35 USC § 101 rejections for pending claims 2 – 4, 7, 8, 10 – 13, 16, 18, and 19 have been withdrawn, and an updated ground of rejection has been presented below.
	With respect to applicant’s arguments regarding 35 USC § 112(b) rejections, examiner agrees that applicant’s amendments have overcome the previous rejections. As such, the rejections previously set forth are withdrawn. 
	With respect to applicant’s arguments regarding 35 USC § 103 rejections and applicant’s argument that independent claims 1, 9, and 17 are in allowable form due to the inclusion of subject matter included in claims marked previously allowable, the amended language of claims 1, 9, and 17 has broadened the scope of the limitations. As such, applicant’s argument is found unpersuasive. A new ground of rejection necessitated by the amendments to claims 1, 9, and 17 is set forth below.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 7, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 1 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the left lane, a driver in a far right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the generic computing components claimed, nor are the computing components such as memory or processors claimed as anything beyond generic. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components.
Specifically, the “memory configured to store computer-executable instructions” and “one or more processors” are generic computer components and do little more than “apply it”.
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known, routine, and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.
Thus, the independent claim 1 is directed toward an abstract idea, not integrated into a practical application, and does not comprise significantly more than the recited abstract idea. 
Regarding claims 2 – 4:
   The claims that depends on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. Dependent Claims 2 – 4, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional cited limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim.
Regarding claims 7 and 8:
The claims that depend on Claim 1 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims 7 and 8 when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. These limitations do not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application.


Claims 9, 10, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.
Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 9 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the far-left lane, a driver in a far-right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. 
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.

Thus, the independent claim 9 is directed toward an abstract idea, not integrated into a practical application, and does not comprise significantly more than the recited abstract idea. 
Regarding claims 11 – 13:
   The claims that depends on Claim 9 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. Dependent Claims 11 – 13, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional cited limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim.
Regarding claims 10 and 16:
The claims that depend on Claim 9 have been given the full two-part analysis including analyzing the additional limitations both individually and in combination. The dependent claims 10 and 16 when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim fail to establish that the claims do not recite an abstract idea because the additional recited limitations merely further narrow the abstract idea. These limitations do not introduce material beyond the recitation of a mental process. Altogether, the claim limitations are not integrated into a practical application.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under 35 U.S.C. § 101 a claim is directed to non-statutory subject matter if:
It does not fall within one of the four statutory categories of invention (Process, Machine, Manufacture, or Composition of Matter) or
Meets a three-prong test for determining that 
The claim recites a judicial exception (such as: a law of nature, a natural phenomenon, an abstract idea)
Without integration into a practical application, and
Does not recite additional elements that provide significantly more than the recited judicial exception

Applicants claims are directed toward a method. As such, the invention falls within one of the four statutory categories of invention. However, the invention does not meet the three-prong test for patentability.

Regarding Step 1:
Does the claim recite a judicial exception? 
The judicial exceptions are as follows:
Abstract ideas (mathematical concepts, mental processes, and certain methods of organizing human activity)
Laws of nature (e.g., naturally occurring correlations, scientific principles)
Natural phenomena (e.g., wind)
Products of nature (e.g., a plant found in the wild, minerals)

Sections of claim 17 are directed to mental processes, which fall under “abstract ideas”. The method involves obtaining parallel link and lane information, wherein the lane information comprises number of lanes data. The method further involves determining a distance of separation between a road link and a parallel link based on the lane information, and further includes validating the road object based on the determined distance of separation. These steps could be performed within the mind of the user. For example: Obtaining parallel link and lane information, wherein the lane information comprises the number of lanes could easily be interpreted as a user looking at a section of road and observing how many parallel lanes are present. Further, the step of determining a distance of separation between a road link and a parallel link based on the lane information is recited at a very broad level, such that it could be a human estimating the distance between parallel roadways based on how wide the lanes are. Finally, validating the road object based on the determined distance of separation is routinely performed in the minds of drivers when observing signs on roadways while observing the distance of signs and road markings compared to other lanes and roadways. For example, if a sign is associated with the left lane, a driver in a far right lane will be able to quickly discern that the sign is not for them based on how far away they are from the left lane.  

Regarding Step 2A, whether the judicial exception is integrated into a practical application, the guidelines provide the following (non-exhaustive) list of exemplary considerations which are indicative that an additional element (or combination of elements) may have integrated the judicial element into a practical application: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
An additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture which is integral to the claim;
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
The following is a (non-exhaustive) list of examples in which a judicial exception has not been integrated into a practical application:
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
An additional element adds insignificant extra-solutionary activity to the judicial exception;
An additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

It is clear that the judicial exception has not been integrated into a practical application. There is no direct improvement in the functioning of the generic computing components claimed, nor are the computing components such as memory or processors claimed as anything beyond generic. The additional elements add insignificant extra-solutionary activity to the judicial exception, and do no more than generally link the use of the judicial exception to a particular technological environment. The mental activity steps are merely being applied on generic computer components.
Specifically, the “computer programmable product comprising a non-transitory computer readable medium having stored thereon computer executable instructions” and “one or more processors” are generic computer components and do little more than “apply it”.
The steps of:
Receiving at least one road object observation associated with the road object; and
Determining a map-matched link associated with the road object based on the road object observation;
Are well known and conventional within the art. 

Regarding Step 2B, whether the claims recite additional elements which provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect. Specifically, that Examiners should continue to consider whether an additional element or combination of elements:
Add a specific limitation or combination of limitations which are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or 
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present  

Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception. The additional elements simply append well-understood, routine, conventional activities specified at a high level of generality to the judicial exception. 
	As a first example:
Receiving at least one road object observation associated with the road object is shown to be known within Stenneth (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object).
Further, the step of determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”) is shown to be known within Stenneth.

Thus, the independent claim 17 is directed toward an abstract idea, not integrated into a practical application, and does not comprise significantly more than the recited abstract idea.
Regarding claims 18 and 19:
   The claims that depends on Claim 1 has been given the full two-part analysis including analyzing the additional limitations both individually and in combination. Dependent Claims 18 and 19, when analyzed individually and in combination, are held to be patent eligible under 35 U.S.C. 101. The additional recited limitations of the dependent claim establish practical integration of the abstract idea. The additional cited limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. As it stands, these claims are still rejected for being dependent upon a claim rejected under 35 U.S.C. 101, however, such limitations would be allowable under 35 U.S.C. 101 if such information was applied within the primary independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 – 10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stenneth (US-10127466-B2), hereinafter Stenneth, in view of Zhang (20190325237 A1), hereinafter Zhang.

Regarding claim 1, Stenneth teaches:
A system for validating a road object, the system comprising:
A memory configured to store computer-executable instructions (see at least col. 14, lines 52 – 56: “Accordingly, the disclosure is considered to include any one or more of a computer-readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored”); 
And one or more processors configured to execute the stored computer-executable instructions (see at least col. 16, lines 8 – 11: “Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and anyone or more processors of any kind of digital computer”) to: 
Receive at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determine a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtain, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determine an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12). 
(Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.)  
Position data is used to make this determination as described in (Col. 8 lines 23 – 37). This position data includes context data. (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Zhang teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0053]: “Each of the TSR learned signs, for instance, is associated with a location (e.g., latitude, longitude) determined from TSR observations. In step 701, given a learned sign, the mapping platform can determine whether learned sign is located with a threshold distance of a junction between a main road link and a ramp road link. It is noted that although the various embodiments described herein are discussed with respect to a junction that is ramp type junction, it is contemplated that the embodiments are also application to any other type of junction between at least two road links (e.g., any first road link and any one or more second road links). Accordingly, wherever main road link and ramp road link are described, those terms can be used interchangeably and respectively with a first road link and a second road link in a more general junction use case”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Zhang for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Zhang is used to further handle sign placement in complicated locations such as near ramp roads (see at least Summary). Implementing the teachings of Zhang would further improve the invention of Stenneth by being able to handle these complicated situations, thereby making the invention more accurate. 

Regarding claim 7, the combination of Stenneth and Zhang teaches the system of claim 1.
Stenneth further teaches:
Wherein the one or more processors are further configured to update a map database based on the validation of the road object (see at least Col. 13 lines 54 – 57: “The predicted placement may be used to determine whether or not to assign a road link from which the data describing the road sign was collected to values includes on the road sign in the database 123” Wherein the database is updated with the validated road sign placement information).

Regarding claim 8, the combination of Stenneth and Zhang teaches the system of claim 1. 
Stenneth further teaches wherein to obtain the at least one parallel link and the lane information, the one or more processors are further configured to access a map database (see at least Col. 3 lines 26 – 32: “The developer system 121 includes a server 125 and one or more databases. Database 123a may be a probe database that stores probe data or data collected from one or more vehicles 124, which may include both historical and real time data. Database 123b may be a geographic database including road links or segments”).

Regarding claim 9, Stenneth teaches:
A method for validating a road object, the system comprising:
Receiving at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtaining, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determining an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12. 
Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.  
Position data is used to make this determination as described in Col. 8 lines 23 – 37. This position data includes context data (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Zhang teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0053]: “Each of the TSR learned signs, for instance, is associated with a location (e.g., latitude, longitude) determined from TSR observations. In step 701, given a learned sign, the mapping platform can determine whether learned sign is located with a threshold distance of a junction between a main road link and a ramp road link. It is noted that although the various embodiments described herein are discussed with respect to a junction that is ramp type junction, it is contemplated that the embodiments are also application to any other type of junction between at least two road links (e.g., any first road link and any one or more second road links). Accordingly, wherever main road link and ramp road link are described, those terms can be used interchangeably and respectively with a first road link and a second road link in a more general junction use case”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Zhang for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Zhang is used to further handle sign placement in complicated locations such as near ramp roads (see at least Summary). Implementing the teachings of Zhang would further improve the invention of Stenneth by being able to handle these complicated situations, thereby making the invention more accurate. 

Regarding claim 10, the combination of Stenneth and Zhang teaches the method of claim 9.
Stenneth further teaches:
Wherein the lane information further comprises number of lanes data associated with the map matched link, the at least one parallel link, or a combination thereof (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”).

Regarding claim 16, the combination of Stenneth and Zhang teaches the system of claim 9.
Stenneth further teaches:
The method of claim 9, further comprising updating a map database based on the validation of the road object (see at least Col. 13 lines 54 – 57: “The predicted placement may be used to determine whether or not to assign a road link from which the data describing the road sign was collected to values includes on the road sign in the database 123” Wherein the database is updated with the validated road sign placement information).

Regarding claim 17, Stenneth teaches:
A computer programmable product comprising a non-transitory computer readable medium  having stored thereon computer executable instructions (see at least col. 14, lines 52 – 56: “Accordingly, the disclosure is considered to include any one or more of a computer-readable medium or a distribution medium and other equivalents and successor media, in which data or instructions may be stored”);; 
Which when executed by one or more processors, cause the one or more processors to validate a road object, the instructions comprising:
Receiving at least one road object observation associated with the road object (see at least col. 7, line 5: “The camera 115 collects images or other data (“sign data”) that describes one or more signs”. Wherein here the sign is interpreted as the road object.); 
Determining a map-matched link (see at least Col. 8 lines 23 – 37: “The position data may be sent to geographic database 123 or a memory local to the mobile device 122 to determine a road link or segment that the vehicle 124 is traveling on. The determination may be made through map matching”) associated with the road object based on the road object observation (see at least col 12, lines 17 – 41: “…In another example, the processor 200 may identify a group of possible road links in proximity to the road sign of the subsequent image, and determine a selected road link from the plurality of road links based on the predicted placement and/or the detected placement” Wherein here it is noted that the “detected placement” is referring to the placement of the road object, as noted earlier in the paragraph “In another example, the processor 200 may determine whether the road sign should be associated with the current road link”); 
Obtaining, for the road object observation, at least one parallel link (Col. 3, lines 7 – 19 describes wherein the road observation as outlined above takes in an image such as Figs. 2 and 5 – 7, then using the image attempts to associate the sign to the correct road link, which in many cases may be adjacent or parallel. Col. 5 line 64 – Col. 6 line 43 further describes the process of the image collection detecting the parallel links which may cause errors in the sign detection);
And lane information (see at least col. 8, lines 23 – 37: “see at least col 8, lines 38 – 48 “The road link may have various properties (“map data”). The properties may include length of the road link, slope of the road link, altitude of the road link, curvature of the road link, lane width, current lane of the road link, sinuosity of the road link, functional class of the road link, speed category of the road link, width of the road link, and context of the road length”);
Wherein the lane information comprises number of lanes data for the map- matched link or the at least one parallel link (see at least col 8, lines 55 – 58: “The width of the road link may be computed as the number of lanes multiplied by a predetermined lane width”.); 
Determining an estimated distance range between the map-matched link and the at least one parallel link (see at least Col. 5 line 64 – Col. 6 line 7: “The term adjacent may be defined as within a distance range. The distance range may be within the detection capabilities of sensor 126. The distance range may be a function of the focal length of the camera. The distance range may be a function of the range of a LIDAR or radar device. The distance range may be configurable. Example distance ranges may be 10 meters, 100 feet or another value” Wherein here it is noted that the sensing range for the included LIDAR or Radar is known, and that the distance range that the adjacent links must fall within is therefore known.)
And validating the road object based on the determined distance of separation: 
(Col. 13 lines 45 – 57 describes wherein the processor accesses a machine learning model, the specifics of which are outlined in Col. 6 line 61 – Col. 8 line 12. 
Col. 13 lines 45 – 57 further explains that this machine learning model associates road sign placements with specific road links, and verifies whether or not the placement is correct or not. Within the specifics of the machine learning model, the model takes the viewability of the signs from various links into account when determining which sign placement is correct. For example, a sign might be visible from both a right lane, a center lane, and a left lane, but only apply to the right lane as shown in Col. 5 line 64 – Col. 6 line 43.  
Position data is used to make this determination as described in Col. 8 lines 23 – 37. This position data includes context data (Col. 8 lines 38 – 48) which describes whether or not other links might be visible and within a certain distance range (as outlined in the limitation above) from the road link the sign is intended for, meaning that the machine learning model used to validate the road object takes the distance the lanes may be from the intended link into account).
Stenneth does not teach:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information; 
Zhang teaches:
Determining a distance of separation between the map-matched link and the at least one parallel link based on the lane information (see at least [0053]: “Each of the TSR learned signs, for instance, is associated with a location (e.g., latitude, longitude) determined from TSR observations. In step 701, given a learned sign, the mapping platform can determine whether learned sign is located with a threshold distance of a junction between a main road link and a ramp road link. It is noted that although the various embodiments described herein are discussed with respect to a junction that is ramp type junction, it is contemplated that the embodiments are also application to any other type of junction between at least two road links (e.g., any first road link and any one or more second road links). Accordingly, wherever main road link and ramp road link are described, those terms can be used interchangeably and respectively with a first road link and a second road link in a more general junction use case”).
It would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stenneth with the teachings of Zhang for the following reasons. The method for determining the proper location and road link association for the road signs as disclosed by Stenneth relies on taking in an observation including all other road links the sign could potentially belong to, and using angles to determine sign placement ranges within the observation. (See Fig. 4 and Col. 5 lines 29 – 63). The method as disclosed by Zhang is used to further handle sign placement in complicated locations such as near ramp roads (see at least Summary).

Allowable Subject Matter
Claims 2 – 4, 11 – 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664